PER CURIAM:
The appeal of the bankruptcy court’s order authorizing the sale of a liquor license is moot because no stay was ever granted. See e.g., In re Sewanee Land, Coal and Cattle, Inc., 735 F.2d 1294 (11th Cir.1984); American Grain Association v. Lee-Vac, Ltd, 630 F.2d 245 (5th Cir.1980). We find nothing in the plain language of the subsection, or of the legislative history, or the caselaw, that creates an exception for appeals based upon alleged violations of state law.
The appeal is DISMISSED.